50 F.3d 12
75 A.F.T.R.2d 95-1701, 95-1 USTC  P 50,182
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Robert G. WICKER, Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
Nos. 94-1764 and 94-2144.
United States Court of Appeals,Eighth Circuit.
Submitted:  March 8, 1995.Filed:  March 22, 1995.

Before FAGG, MAGILL, and BEAM, Circuit Judges.
PER CURIAM.


1
Robert G. Wicker appeals from the tax court's1 redetermination of deficiencies in his federal income tax for the years 1978 through 1983.  Having carefully reviewed the record, we conclude that the tax court applied the law correctly to the stipulated facts, and that an opinion would lack precedential value.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Carolyn P. Chiechi, United States Tax Court Judge